 MECHANICAL SEAL DIV., BORG-WARNER CORP.Mechanical Seal Division, Borg-Warner Corporationand Rudolph Roberts, Petitioner and Interna-tional Association of Machinists & AerospaceWorkers, Local Lodge No. 2644, AFL-CIO.Case 21 -R D-) 1692January 14, 1981DECISION AND ORDER DIRECTINGHEARINGBY CAIRMAN FANNING AND) MMMBEIRSJENKINS ANI) P NI I )Pursuant to authority granted it under Section3(b) of the National Labor Relations Act, asamended, a three-member panel has considered theobjections to an election held on May 21, 1980,'and the Regional Director's report recommendingdisposition of same. The Board has reviewed therecord in light of the exceptions and brief, andhereby adopts the Regional Director's report andrecommendations only to the extent consistentherewith.In his report, the Regional Director, inter alia,recommended that the portion of the Petitioner'sObjection 3 relating to the disenfranchisement ofan employee be sustained and a new election be di-rected.2We do not adopt that recommendation.The investigation reveals that on the day of theelection employee Hamblin. who was an eligiblevoter, was told by Supervisor Reynolds that shecould not vote because she was a probationary em-ployee. Thereafter, upon learning that Hamblinwas in fact eligible to vote, Reynolds informed herof his error. The Regional Director found that itwas not clearly established that Hamblin was in-formed of her eligibility prior to the closing of thepolls. There is no evidence that any other unit em-ployee was a witness to or aware of the conversa-tions between Hamblin and Reynolds.The Regional Director concluded that the Em-ployer unintentionally disenfranchised Hamblin andsustained the relevant portion of the Petitioner'sobjections. In so doing, he rejected the Employer'scontention that its action toward Hamblin was un-objectionable because Hamblin's vote could nothave affected the outcome of the election. Thus,the Regional Director stated, "... where an eligi-ble voter is disenfranchised by the actions of aparty to the proceedings, the election must be setaside." In its exceptions, the Employer contendsThe election was conducted pursuant to a Stipulation for Certifica-tion Ux)n Consent Election The tall was: 55 for, and 57 against, thePetitioner; there were no challenrged hallols2 In the absence of exceptlons, we adopt. pro fjorrta, the Regional Di-rector's recommendations that the It o unlnunitr crd ohiccliols. file hthe Petitioner on Ma) 27. and Petitloner's ()hwc tions 1, 2. 4. .t.r 7, 8.10, and the remainder of 3. filed on MaN 2, he o( erruled254 NLRB No. 71that the Board has only found the disenfranchise-ment of employees by a party to an election objec-tionable where the ballots of the disenfranchisedemployees would have been determinative (Yergeslan Liners, Inc., 162 NLRB 1259 (1967)),3orwhere unfair labor practices, not present here oc-curred (Marine Welding and Repair Works, Inc..Williamson Engine and Supply, Inc., Greenville Man-ufacturing and Machine Works, Inc., Greenville Pro-peller Works, Inc., 174 NLRB 661 (1969), enfd. 439F.2d 395, 398 (8th Cir. 1971)). It argues that the al-leged disenfranchisement of one employee whosevote could not have affected the election's resultsdoes not constitute substantial interference with thefree conduct of the election. We find merit in theEmployer's contentions.The Regional Director's conclusion in the instantcase is, in effect, the formulation of a per se rule re-garding the disenfranchisement of voters. TheBoard has recently avoided establishing such a perse rule. In Jobbers Meat Packing Co., Inc., 252NLRB No. 8 (1980), the Board refused to set asidean election where a Board agent's delay in openingthe polls disenfranchised an eligible voter whoseballot would have been nondetermina;tive. Notingthe absence of any evidence that the delay in open-ing the polls affected the outcome of the election,the Board saw no reason to find that the possibledisenfranchisement of a single employee whoseballot could not have been determinative warrant-ed the setting aside of tile election. In so doing, theBoard stated that it had carefully avoided establish-ing a per se, rule which could easily be abused: Thesame reasoning applies in the instant case. Here,the disenfranchised employee's vote was not deter-minative. Nor is there any evidence that the Em-ployer's unintentional disenfranchisement of Hamb-lin in any way affected the outcome of the elec-tion.4In these circumstances, we reject the Re-gional Director's formulation of a per se rule andshall overrule the Petitioner's Objection 3.In sum, we find no merit in the Petitioner's Ob-jection 3, and we hereby overrule it in its entirety.5However, we have adopted the Regional Direc-tor's recommendation that Objection 9 be sent to ahearing.a See also Haskcil li, d .tfanufictruring Co, 77 N.RB 572. 573(1948)We dLi ngish the Frimplorer' s 11illlllrtiinTIil disenifra l hli.Crentl orf anemplIoy)e. foiund here, from an eniploreCr' firrcible preccntinon f employ-ees from ,oting .lMarin, Weiding and Repuair 14ork.,. In. uypr See .iaoAInt-cr ,o, rr .2 s R 121. I 4' 1[7)1 Iid,; I,,. 2O N R 57.lS7 t 1 t7 /- ! .( I ' NIS RH 5,~l I9n07s We IherCfore fill] it unnecessar s to rule ion the F-mplo)cr' alterna-t\ie requeit for .hirilng on ()hleCtcilin 597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is hereby ordered that a hearing be held beforea duly designated hearing officer for the purpose ofreceiving evidence to resolve the issues raised bythe Petitioner's Objection 9.IT IS FURTHER ORDERED that the hearing officerdesignated for the purpose of such hearing shallprepare and cause to be served on the parties areport containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of said objection.Within 10 days from the date of issuance of suchreport either party may file with the Board inWashington, D.C., eight copies of exceptions there-to. Immediately upon the filing of such exceptions,the party filing the same shall serve a copy thereofon the other party, and shall file a copy with theRegional Director. If no exceptions are filed there-to, the Board will adopt the recommendations ofthe hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 21 for the purpose of conduct-ing such hearing, and that said Regional Directorbe, and he hereby is, authorized to issue noticethereof.598